IN THE SUPREME COURT OF THE STATE OF DELAWARE

    QUINCY WALKIN, 1                           §
                                               §   No. 540, 2018
           Respondent Below,                   §
           Appellant,                          §
                                               §   Court Below–Family Court
           v.                                  §   of the State of Delaware,
                                               §
    KATY LAMONT,                               §   File No. CS01-04985
                                               §   Pet. No. 18-12699
           Petitioner Below,                   §
           Appellee.                           §

                               Submitted: May 31, 2019
                               Decided:   July 16, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

find it evident that the judgment of the Family Court should be affirmed on the basis

of and for the reasons assigned in the Family Court’s well-reasoned September 21,

2018 order, which affirmed the Commissioner’s order dismissing appellant’s

petition for a protection from abuse order and granting appellee’s petition for a

protection from abuse order.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                    BY THE COURT:
                                    /s/ Leo E. Strine, Jr.
                                    Chief Justice




                                2